Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1125

IN RE LUIS F. SALGADO
                                                   2018 DDN 294
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 342444

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                   ORDER
                           (FILED – December 20, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law by consent; this court’s
October 29, 2018, order directing respondent to show cause why the functionally
equivalent discipline of an indefinite suspension with a fitness requirement, with the
right to file for reinstatement after five years or after reinstatement by the state of
Maryland, whichever occurs first, should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent failed to file either a response to the court’s show cause order or his D.C.
Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Luis F. Salgado is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement conditioned on a
showing of a fitness. Respondent may file for reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first. See in re Sibley, 990
A.2d 483 (D.C. 2010), and in re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.

                                PER CURIAM